This cause was tried and the final decree was based on evidence given ore tenus before the trial court rendering said decree and is supported by the presumptions of verity that obtain. Hodge v. Joy, 207 Ala. 198, 92 So. 171; Harvell v. State ex rel. Sanford, 235 Ala. 329, 179 So. 233.
The established facts bring this case within the purview of the decision in State ex rel. Bailes v. Guardian Realty Co. et al., 237 Ala. 201, 186 So. 168.
When all the evidence is considered, the reasonable inferences support the trial court, and we find no reversible error in the decree of that court from which an appeal may be prosecuted. Ex parte Hill, 229 Ala. 501, 158 So. 531; Joiner v. State, 232 Ala. 522, 168 So. 885; State ex rel. Bailes v. Guardian Realty Co., supra.
The case of Garrett v. State ex rel. Matthews, 235 Ala. 457,179 So. 636, was not to the contrary, and cites with approval the case of Ex parte Hill, supra.
The judgment of the trial court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.